
	
		II
		110th CONGRESS
		1st Session
		S. 587
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the Model T Ford Automobile and the 100th anniversary of the
		  Highland Park Plant, Michigan, the birthplace of the assembly line, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Model T Ford Automobile Commemorative
			 Coin Act.
		2.FindingsThe Congress finds the following:
			(1)More than
			 15,000,000 Model T Fords were produced between October 1, 1908, and May 26,
			 1927.
			(2)By fostering
			 unprecedented personal mobility, the Model T drove the transformation of the
			 landscape, the economy, and the social life of America.
			(3)The assembly line
			 developed for Model T production became the characteristic mode of production
			 in the 20th century and made manufactured goods available in unprecedented
			 abundance.
			(4)The vast numbers
			 of high wage, low skill jobs needed on assembly lines gave millions of
			 Americans access to a middle class life.
			(5)At
			 the height of its popularity, the Model T was manufactured in 20 countries, on
			 every continent except Antarctica.
			(6)In 1999 a panel of
			 automotive experts from across the globe chose the Model T as the Car of
			 the Century because of its pervasive, enduring influence.
			(7)2010 will mark the
			 100th anniversary of the Highland Park Plant, the birthplace of the assembly
			 line.
			3.Coin
			 specifications
			(a)DenominationIn
			 commemoration of the 100th anniversary of the Model T Ford Automobile, the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue not more than 500,000 $1 coins,
			 each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the Model T Ford and the assembly line.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin; and
					(B)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Commencement of
			 issuanceThe Secretary may issue coins minted under this Act
			 beginning on January 1, 2010.
			(c)Termination of
			 minting authorityNo coins may be minted under this Act after
			 December 31, 2010.
			6.Sale of coins
			(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 issued under this Act shall be sold by the Secretary at a price equal to the
			 sum of the face value of the coins, the surcharge required under section 7(a)
			 for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).
			(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders
			 at a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, the first $5,000,000 of the
			 surcharges received by the Secretary from the sale of coins issued under this
			 Act shall be paid by the Secretary as follows:
				(1)Motor cities
			 national heritage areaUp to ½ to the Automobile National
			 Heritage Area Partnership Inc. for creating an endowment for—
					(A)supporting the
			 celebration and preservation of the Model T story; and
					(B)maintaining and
			 expanding national Model T educational programs.
					(2)The edison
			 instituteUp to ½ to the Edison Institute, otherwise known as
			 The Henry Ford, in Dearborn, Michigan, a National Historic
			 Landmark, for creating an endowment for maintaining and expanding displays and
			 developing educational programs associated with the Model T Ford
			 Automobile.
				(c)AuditsEach
			 organization that receives any payment from the Secretary under this section
			 shall be subject to the audit requirements of section 5134(f)(2) of title 31,
			 United States Code.
			
